954 So.2d 1264 (2007)
Ricardo BAILEY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-3288.
District Court of Appeal of Florida, Fifth District.
April 27, 2007.
James S. Purdy, Public Defender, and Meghan Ann Collins, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Allison Leigh Morris, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We agree that the trial court improperly sustained certain hearsay objections. However, such errors were harmless because the witness was later able to testify to those matters which had initially been wrongfully excluded. Wallace v. State, 766 So.2d 364, 371-72 (Fla. 3d DCA 2000); see also Turner v. State, 809 So.2d 59, 62 (Fla. 5th DCA 2002).
AFFIRMED.
PLEUS, C.J., ORFINGER and EVANDER, JJ., concur.